                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                                TYLER DIVISION

JORGE A. ARREDONDO, #1698006,              §
                                           §
        Plaintiff,                         §
                                           §
v.                                         §        Case No. 6:19-cv-470
                                           §
SGT. DANIEL JETT, ET AL.,                  §
                                           §
        Defendant.                         §
                                           §

            ORDER ADOPTING REPORT AND RECOMMENDATION
                OF UNITED STATES MAGISTRATE JUDGE

        Plaintiff Jorge Arredondo, an inmate confined at the Clements Unit within the

Texas Department of Criminal Justice proceeding pro se, filed this civil rights lawsuit

pursuant to 42 U.S.C. § 1983 alleging violations of his constitutional rights. The

complaint was referred to United States Magistrate Judge K. Nicole Mitchell, for

findings of fact, conclusions of law, and recommendations for the disposition of the

case.

        On December 23, 2019, Judge Mitchell issued a Report recommending that

Plaintiff’s civil rights lawsuit be dismissed with prejudice as frivolous and for

failure to state a claim upon which relief can be granted (Docket No. 13). A copy of

this Report was sent to Plaintiff at his address, with an acknowledgment

receipt. Plaintiff has timely filed objections (Docket No. 16) and a motion for

reconsideration (Docket No. 17).

        The Court has conducted a careful de novo review of the record and the Magistrate




                                           1
Judge’s proposed findings and recommendations. See 28 U.S.C. § 636(b)(1) (District

Judge shall “make a de novo determination of those portions of the report or specified

proposed findings or recommendations to which objection is made.”). Upon such de

novo review, the Court has determined that the Report of the United

States Magistrate Judge is correct and that Plaintiff’s objections are without merit.

      Accordingly, it is ORDERED that the Report of the United States Magistrate

Judge (Docket No. 13) is ADOPTED as the opinion of the Court. Plaintiff’s objections

(Docket No. 16) are OVERRULED.           And Plaintiff’s motion for reconsideration

(Docket No. 17) is DENIED.

      Further, it is ORDERED that Plaintiff’s civil rights lawsuit is DISMISSED

with prejudice as frivolous and for failure to state a claim upon which relief can be

granted.

      Finally, it is ORDERED that all other motions that may be pending in this

civil action are hereby DENIED.

      So ORDERED and SIGNED this 17th day of February, 2020.



                                          ___________________________________
                                          JEREMY D. KERNODLE
                                          UNITED STATES DISTRICT JUDGE




                                          2
